Title: From John Adams to James Lovell, 26 July 1778
From: Adams, John
To: Lovell, James


     
      My dear Friend
      Passi July 26 1778
     
     Your favours of May 16 and 25 by Captain Barnes reached me Yesterday. These with those by Niles from Connecticut and those by the Saratoga from Baltimore are all that I have received from you or from any Body at Congress, which gives me Pain, because your other Letters must have miscarried, and I hold your Letters in so high Esteem that I cannot be willing to loose one.
     The Robbery of Folgiers Packet, by all that I can learn must have been committed by a Traitor who made his Escape to England. But Dr. F. and Mr. L. who were acquainted with this Transaction, will I suppose, devellope the Mistery as far as they are able. One of these Gentlemen has some other Suspicions, but I believe, the Fugitive to England was the only Thief.
     Mr. D. whom you mention is no doubt with you before now, but if the Count D’Estang has not been able to strike a decisive Blow before the Arrival of Biron, I should fear that some Misfortune has befallen, since the Junction of Biron and How. We are however anxious to know, the naval Maneuvres in America, as well as those of the Armies. Mr. D. complains of ill treatment, and claims great Merit, for his services. I shall not add to the ill treatment, nor depreciate the Merit: but it will never do for Congress to dread the Resentment of their servants. I have heard a great deal in this Country concerning his Conduct— great Panegyricks and rough Cen harsh Censures. But I believe he has nither the extravagant Merit, that some Persons ascribe to him, nor the gross faults to answer for, which some others impute, or suspect. I believe he was a dilligent servant of the Public, and rendered it useful service. His Living was expensive: but whether he made the vast Profit to himself that Some Persons suspect, I know not, or whether any Profit at all. One thing I know that my family will feel that I shall not imitate him in this faculty if it really was his. For which Reason I wish Congress would determine, what Allowance We shall have for our Time, that I might know whether my Family can live upon it or not.
     Extravagant Claims of Merit are always to be suspected. General Gates was the ablest Negociator you ever had in Europe, and next to him General Washingtons attack upon the Enemy at Germantown. I dont know indeed whether this last affair had not more Influence upon the European Mind than that of Saratoga—altho the Attempt was unsuccessfull, the military Gentlemen in Europe considerd it, as the most decisive Proof that America would finally succeed.
     And you may depend upon it, altho Your Agents in Europe were to plead with the Tongues of Men and Angells, although they had the Talents and the Experience of Mazarine, or the Integrity of D’ossat, your Army in America, would have more success than they.
     I foresee there will be Diversities of sentiment concerning this Gentleman, and perhaps warm Debates—perhaps there will be as much as there has been about a General in the Northern Department. All that I request is that I may not be drawn into the Dispute. Europe has not charms enough for me, to wish to stay here, to the Exclusion of abler Negociators, much less at the Expence of Heats and Divisions in Congress. How well united you were in the Choice of me I never was informed, and how soon attempts may be made to displace me I know not. But one thing I beg of my Friends, and one only that if any Attempt of that Kind should be made, they would give me up, rather than continue my Residence at the Expence of Debates in Congress, and by the favour of small Majorities.
     If I were capable of Speculating in English Funds, or of conducting private Trade, I might find opportunities here to make a private Profit, and might have Inducements from private Considerations to continue here: But this will never be my Case. And I am very well perswaded that Congress will never grant me So much for my services here as I could earn by my Profession in Boston, to which I will return with submission to old Ocean, old Boreas, and British Men of War, the Moment I am released from this station. I wish however that Congress would determine what allowance they will make, that honest Men may not be made, nor suspected to be otherwise. As to the public, I am fully perswaded, that its Interests are not at all concerned in my Residence here, as there is a great Plenty of Persons quite as well qualified.
     If I had Leisure my Friend to write you Descriptions of Cities of Villages of Gardens, of Groves, Parks, Forests, Buildings, Churches Palaces, Equipage Furniture, Gold, silver, Marble, lacce, Velvet, silk and Alabaster I could give you Pictures more charming than any Thing in Philadelphia: But yet I must con­fess that I am so much of Mrs. Climers Mind that I would rather live there than here. My most affectionate Respects to that worthy Lady and her sister, to Mr. Clymer her son and to the Children, and especially to the General, whom I shall ever love for his integrity his firmness and his Love to his Country.
     Dont forget to make my Respects to the Gentlemen who were formerly my Colleagues but are so no longer, as I learn my Constituents in the Massachusetts have displaced me from the Delegation. My Respects to Dr. Holten.
    